J.A30041/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


STEVEN A. SASLOW, ADMINISTRATOR :                 IN THE SUPERIOR COURT OF
OF THE ESTATE OF SELMA SASLOW,  :                      PENNSYLVANIA
                                :
                     Appellant  :
                                :
               v.               :
                                :
ABINGTON MEMORIAL HOSPITAL,     :
ABINGTON MEMORIAL HOSPITAL HOME :
CARE, CAROL HALPERN, R.N. AND   :
DENNIS S. WANG, M.D.            :
                                :                 No. 616 EDA 2015

                Appeal from the Order Entered January 23, 2015
              In the Court of Common Pleas of Montgomery County
                        Civil Division No(s): 2009-37251

BEFORE: MUNDY, JENKINS, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                 FILED DECEMBER 07, 2015

        Appellant, Steven A. Saslow, Administrator of the Estate of Selma

Saslow, appeals from the Order entered in the Montgomery County Court of

Common Pleas denying the petition to reinstate the complaint. We vacate

and remand.

        We adopt the procedural history as set forth by the trial court:

              This is a medical malpractice action that was
           commenced by summons on November 17, 2009. The
           Complaint [was] filed on December 18, 2009 . . . . The
           docket shows discovery and activity through April 26,
           2011. On August 13, 2013, the Prothonotary sent a Notice
           to Terminate pursuant to Pa.R.C.P. 230.2(a) and (b). The

*
    Former Justice specially assigned to the Superior Court.
J.A30041/15


          action was terminated on October 18, 2013, because no
          Notice of intention to Proceed was filed.

              On October 22, 2013, [Appellant] filed a Petition to
          Reinstate pursuant to Pa.R.C.P. 230.2(d)(1) and (2). The
          petition was given a return day of December 2, 2013.
          [Appellant] failed to file a Certification of Service to verify
          notice of the return day. Therefore, the Petition was
          stricken without prejudice . . . on December 9, 2013,[1]
          with notice to [Appellant’s] counsel. . . .

             Seven (7) months later, on July 21, 2014,
          [Appellant] filed the instant Petition to Reinstate. . .
          . This second Petition to Reinstate was denied on
          January 23, 2015. [Appellant] filed a timely appeal to
          the Superior Court.

Trial Ct. Op., 4/13/15, at 1-2 (emphases added).

        The trial court denied the petition to reinstate based upon Pa.R.C.P.

230.2(d)(3).    Id. at 4-5.   Rule 230.2 was suspended on April 23, 2014,

effective immediately. See Pa.R.C.P. 230.2. Accordingly, we hold that the

trial court erred in denying Appellant’s Petition to Reinstate the Complaint

based upon Pa.R.C.P. 230.2(d)(3).       The order of the trial court is vacated

and case remanded for proceedings consistent with the Pennsylvania Rules

of Civil Procedure.

        Order vacated. Case remanded. Jurisdiction relinquished.




1
    We note the order was docketed on December 16, 2013.



                                       -2-
J.A30041/15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/7/2015




                          -3-